Citation Nr: 0630747	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-09 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service rom April 1966 to November 
1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, 
Oregon, VA Regional Office (RO).   

This case has previously come before the Board.  In December 
2001, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The issue regarding service connection for TDIU is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

PTSD is attributable to service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claim is herein granted.  

In this case, the veteran has a diagnosis of PTSD related to 
service.  The February 2005 VA examiner specifically stated 
that the veteran had PTSD related to service in Vietnam.  The 
report notes his unit was overwhelmed as part of the Tet 
Offensive in January 1968 in Nha Trang, with ensuing chaos to 
include having seen the injured and dead or dying.  Thus, the 
pivotal question is whether the diagnosis is based on a 
verifiable stressor.  As noted in the December 2005 Board 
remand, the service department verified, in April 2005, both 
that there was an enemy attack and that there was not an 
enemy attack during the relevant period.  

A February 2006 response to the AOJ's request for 
clarification includes the following from the CURR:  

We were able to document that the most 
significant event of the reported period 
was the attack on Nha Trang.  On the 
night of January 29, 1968, at 0030 
hours, three companies of North 
Vietnamese attacked the northern part of 
the city.  The Khan Hoa Province 
Headquarters was virtually destroyed by 
an NVA company.  

The Board notes that the AOJ rejected the February 2006 
response as verification of the stressor.  Had the AOJ found 
the response to be inadequate or unsupported, further 
clarification could have, and should have, been requested.  
Regardless, the Board finds a preponderance of the evidence 
in favor of the claim.  

Based on the information provided in the unit history, the 
Board finds that the veteran's claimed stressor is consistent 
with the hardships and circumstances he encountered while 
serving in the Republic of Vietnam.  See 38 U.S.C.A. § 
1154(a); see also Pentecost v. Principi, 16 Vet. App. 124 
(2002).  Therefore, this alleged stressor is considered 
verified.  To the extent that the AOJ may have determined 
that the events were not stressful enough, the Court has 
established that adequacy of a stressor is a medical 
determination.  The Board is not at will to disregard to 
opinions of the medical professionals.

The veteran has a diagnosis of PTSD based on a verified in-
service stressor.  Consequently, the benefits sought on 
appeal are granted.  


ORDER

Service connection for PTSD is granted.  


REMAND

In light of the favorable disposition of the veteran's claims 
of entitlement to service connection for PTSD, the Board 
finds that the claim of entitlement to total compensation 
rating based on individual unemployability is not yet ready 
for appellate consideration.  Prior to appellate 
consideration, the AOJ must assign an appropriate rating to 
the newly service-connected PTSD.

Accordingly, the case is REMANDED for the following:

1.  The RO must assign appropriate rating 
to the veteran's newly service-connected 
PTSD.  

2.  Thereafter, the RO must readjudicate the 
veteran's claim for a total disability 
rating based upon individual unemployability 
due to service-connected disabilities.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


